SENTENCIA
El 9 de agosto de 1994, el Tribunal Superior, Sala de Bayamón, dictó una sentencia sumaria —notificada el 15 de agosto de 1994— para desestimar en su totalidad una reclamación por libelo y daños y perjuicios instada por el Sr. Héctor Rivera Álvarez contra el periódico El Vocero de Puerto Rico (El Vocero). En su dictamen, el foro de instan-cia condenó al demandante al pago de costas y gastos, pero sin especial condena por los honorarios de abogado.
Posteriormente, el 17 de agosto de 1994, El Vocero pre-sentó un memorando de costas en el cual incluyó una par-tida de $7,656.25 en concepto de honorarios de abogado en virtud de la Regla 35.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Argüyó El Vocero que dicha partida era procedente toda vez que el señor Rivera Álvarez rechazó una oferta de sentencia que resultó ser más favorable que la finalmente adjudicada.
Así las cosas, el 8 de septiembre de 1994 el tribunal a quo emitió una orden —archivada en autos su notificación *328el 14 de septiembre de 1994— en la que se aprobó el me-morando de costas sometido por el señor Rivera Álvarez.
Inconforme con la imposición de honorarios de abogado, el señor Rivera Álvarez recurrió ante nos el 14 de octubre de 1994 mediante una solicitud de certiorari.
Examinados los señalamientos de error y los alegatos de las partes, se expide el auto de “certiorari” y se dicta sen-tencia para dejar sin efecto aquella parte del dictamen re-currido que dispone el pago de honorarios de abogado con-forme a la Regla 35.1 de Procedimiento Civil, supra.
Así lo pronunció el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Corrada Del Río emitió una opinión de conformidad, a la cual se unie-ron los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez. La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita. El Juez Pre-sidente Señor Andréu García y el Juez Asociado Señor Her-nández Denton disintieron sin opinión escrita. El Juez Aso-ciado Señor Rebollo López no intervino.
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo
— O —